Citation Nr: 0325645	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for psychophysiologic 
gastrointestinal disorder with duodenal ulcer disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The record discloses that jurisdiction 
of this matter was thereafter transferred to the St. 
Petersburg, Florida RO.


REMAND

This matter was previously before the Board in April 1999, at 
which time, the matter was remanded to the RO for further 
evidentiary development, to include the association with the 
claims file of additional medical evidence identified by the 
veteran.  It was noted that the veteran had executed VA Forms 
21-4142, Authorization And Consent To Release Information To 
The Department Of Veterans Affairs, although it was not 
evident whether these records had been obtained by the RO.  
By letter dated in April 2002, the RO requested the veteran 
to provide information regarding medical treatment he 
received relative to the service-connected disability.  A 
review of the record shows that the veteran thereafter 
submitted additional treatment records with attached VA Forms 
21-4142.  It appears that the RO did not forward requests for 
records to those physicians for whom the veteran executed 
release forms.  The Board further notes that the veteran has 
identified dates of treatment in his more recent series of VA 
Forms 21-4142 which include periods subsequent to the dates 
of the treatment of the submitted medical reports.  It would 
appear, therefore, that complete treatment records have not 
been associated with the record.   

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should obtain complete treatment 
records from the following physicians: J. A. 
Mojica-Sandoz; Carlos O. Romero; Jose L. 
Galarza; and Ivette Matos Serrano. 

3.  The RO should thereafter readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.

The case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate disposition warranted in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



